UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 98-6327



RUFUS W. GOODMAN,

                                             Plaintiff - Appellant,

          versus


A. D. MATHEWS, SR., Sheriff; COUNTY          OF
HENRICO, VIRGINIA; MICHEL MARQUEZ,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-97-296-2)


Submitted:   May 14, 1998                    Decided:   June 3, 1998


Before WIDENER and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Rufus W. Goodman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1994) complaint and denying his

motion for reconsideration. We have reviewed the record and the

district court's orders and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Goodman v.
Mathews, No. CA-97-296-2 (E.D. Va. Jan. 26, 1998). We deny Appel-

lant's motion for the appointment of counsel. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2